Citation Nr: 1705152	
Decision Date: 02/21/17    Archive Date: 02/28/17

DOCKET NO.  11-08 724A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to a disability rating in excess of 10 percent for residuals of a left wrist fracture, to include degenerative joint disease.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel

  



INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the case was subsequently transferred to the RO in Wichita, Kansas.  

In his April 2011 substantive appeal, the Veteran requested a hearing before a Veterans Law Judge.  In a December 2013 statement, he withdrew this request. 

In a January 2015 decision, the Board denied the issue of entitlement to an initial rating in excess of 10 percent for a scar on the left wrist, and remanded the issue of entitlement to a rating in excess of 10 percent for residuals of a left wrist fracture, to include degenerative joint disease for further development. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 


FINDING OF FACT

The Veteran's left wrist disability is productive of limitation of motion, but it has not resulted in ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent for residuals of a left wrist fracture, to include degenerative joint disease, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2016), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

The record reflects that the Veteran's service treatment records and all identified VA treatment records have been obtained.  Further, the Veteran has been provided appropriate VA examinations.  In addition, the Board finds that there has been substantial compliance with the January 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  The Veteran has not identified any outstanding evidence that should be obtained to substantiate his claim.  The Board is also unaware of any such evidence. 

II.  Legal Criteria

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2016).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321 (a), 4.1 (2016).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Disabilities evaluated on the basis of limitation of motion require VA to apply the provisions of 38 C.F.R. §§ 4.40 and 4.4 (2016), pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determines whether the disability is manifested by weakened movement, excess fatigability, incoordination, pain, or flare ups.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare ups, or pain.  The examiner should also determine the point, if any, at which such factors cause functional impairment.  Mitchell v. Shinseki, 25 Vet. App. 32, 43-4 (2011); DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2016).

Limitation of motion of the wrist is assigned a maximum 10 percent rating for dorsiflexion less than 15 degrees or palmar flexion limited in line with forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  This is the maximum scheduler rating for limitation of wrist motion available under this diagnostic code.  A higher rating is available under Diagnostic Code 5214, which requires evidence of ankylosis.  With favorable ankylosis in 20 degrees to 30 degrees dorsiflexion, a 20 percent rating is warranted for the minor extremity and a 30 percent rating is warranted for the major extremity (the Veteran is right-handed).  38 C.F.R. § 4.71a, Diagnostic Code 5214. 

The normal ranges of motion of the wrist are dorsiflexion from zero to 70 degrees; and palmar flexion from zero to 80 degrees.  38 C.F.R. § 4.71, Plate I.

Ankylosis is defined for VA purposes as stiffening or fixation of a joint as the result of a disease process, with fibrous or bony union across the joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary of the Department of Veterans Affairs.  The Secretary shall consider all information and lay and medical evidence of record in a case before him with respect to benefits under laws administered by the Secretary's office.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.
§§ 3.102, 4.3 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 
III.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2016) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability at issue.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disability. 

An April 2012 VA examination report notes the Veteran's history of worsening left wrist pain.  The Veteran stated that he was unable to play sports due to his symptoms.  He also indicated that his wrist pain increased when he rode his motorcycle.  

The physical examination did not elicit any objective evidence of painful motion.  Range of motion testing revealed dorsiflexion to 70 degrees and palmer flexion to 80 degrees.  There was no evidence of ankylosis.  Repetitive range of motion testing did not result in any additional loss of range of motion of the left wrist.  There was no evidence of functional loss or impairment of the left wrist.  An x-ray examination revealed an old healed fracture of the distal radius and ulna and arthritic changes with osteophytes surrounding the joints.  The diagnoses were post left wrist fracture and left wrist osteoarthritis.  Regarding functional impact, the Veteran reported that his current employment involved the use of a computer, which resulted in wrist pain when typing for prolonged periods of time.         

During a September 2015 private evaluation, the Veteran reported having frequent pain of his minor left wrist with infrequent numbness and lessened strength.  The physical examination demonstrated a negative elbow flexion test, Tinel's sign ulnar nerve test, Tinel's sign volar wrist test, median never compression test, Thenar atrophy test, and intrinsic atrophy test.  The examination revealed decreased left wrist range of motion, indicated as a 50 percent decrease in extension and flexion.  

A December 2015 VA examination report notes the Veteran's history of progressively worsening wrist pain, as well as weakened grip.  He also indicated that he took naproxen as needed.  The Veteran stated that his left wrist disability limited his productivity and activities.  As an accountant, with prolonged typing, he experienced increased wrist pain, and household tasks such as carrying laundry and mowing the lawn caused flare-ups. 
  
The physical examination did elicit objective evidence of painful motion; specifically during ulnar deviation and dorsiflexion; however, the examiner noted that such pain did not result in any functional loss.  Range of motion testing revealed dorsiflexion to 50 degrees and palmer flexion to 20 degrees.  There was no evidence of ankylosis.  Repetitive range of motion testing did not result in any additional loss of range of motion of the left wrist.  There was no evidence of functional loss or impairment of the left wrist.  Muscle strength testing revealed left wrist flexion and extension strength of 5/5.  There was no evidence of a reduction in muscle strength or muscle atrophy.  An x-ray examination revealed minimal degenerative arthrosis of the radial carpal joint.  The diagnosis was degenerative joint disease of the left wrist due to left wrist fracture.  Regarding functional impact, the examiner stated that overall, the Veteran's left wrist disorder would prevent work that required hard physical labor such as frequent heavy lifting, climbing, and digging.  He concluded that work requiring mild physical effort and/or sedentary work would be possible.  

Having carefully reviewed the evidence, the Board finds that a rating higher than 10 percent for the Veteran's left wrist disability is not warranted at any time during the period of the claim.  There is no evidence, to include history, of ankylosis, including during flare-ups.  In this regard, the Board notes that although the Veteran reported that his disability is manifested by pain, limitation of motion, and weakness that interfere with some of his daily activities, he has never reported nor does the evidence otherwise show an inability to move the wrist.

The Board has considered whether there is any other schedular basis to assign a higher or separate rating in this case; however, no possible basis for a separate rating is found.  In this regard, the Board notes that the Veteran's left forearm partial block associated with the left wrist disability is a service-connected disability, and his residual scar of the left wrist is also a service-connected disability; however, such issues are not before the board.  

As explained above, the evidence indicates the Veteran's left wrist disability is manifested by pain, limitation of motion, and weakness, all of which have been contemplated by the rating assigned.  The Board acknowledges that the Veteran reported decreased strength of the left wrist on the September 2015 private and December 2016 VA examinations.  Although the rating criteria do not explicitly contemplate impairment of strength, the functional effect of loss of strength is limitation of motion or use which is explicitly contemplated by the rating criteria.  In other words, the effect of the loss of strength is considered in the rating currently assigned.  Further, the objective evidence of record did not demonstrate impairment of strength.  Significantly, as previously highlighted, ankylosis is not shown in this case.  In light of these circumstances, the Board concludes that a rating in excess of 10 percent is not warranted.

IV.  Additional Considerations

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than a 10 percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has considered whether the Veteran's claim for an increased rating for his left wrist disability includes entitlement to a total rating based on unemployability.  The record reflects that the Veteran is employed as an accountant during the pendency of the claim.  He has not alleged that he is unemployable due to his left wrist disability.  Moreover, the medical evidence does not suggest that his left wrist disability is severe enough to render him unemployable.  Therefore, the Board has concluded that the issue of entitlement to a total rating based on unemployability due to left wrist disability has not been raised in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378  (Fed. Cir. 2011).

The Board has considered whether the claim should be referred to the Director of VA Compensation Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321 (b)(1) (2016).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and symptomatology of the claimant's disability with the established criteria provided in the rating schedule.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned rating under the schedule is adequate, and it is not necessary to refer the case for extra-schedular consideration.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, manifestations of the Veteran's left wrist disability are contemplated by the criteria in the rating schedule.  Therefore, referral of the claim for extra-schedular consideration under 38 C.F.R. § 3.321 (b)(1) is not warranted.

Finally, the Board has considered the doctrine of reasonable doubt but determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.


ORDER

Entitlement to a disability rating in excess of 10 percent for left wrist fracture with degenerative joint disease is denied. 



____________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


